In an action to recover damages for personal injuries, the plaintiffs appeal from (1) a decision of the Supreme Court, Queens County (Milano, J.), dated December 18, 1997, and (2) an order and judgment (one paper) of the same court, dated February 27, 1998, which, upon granting the motion of the defendants John C. Ryan and Joseph Corrigan for summary judgment dismissing the complaint insofar as asserted against them, dismissed the complaint as to those defendants.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the order and judgment is affirmed; and it is further,
Ordered that the respondents are awarded one bill of costs.
*463The plaintiffs were allegedly injured when they were passengers in a vehicle owned by the defendant John Ryan and driven by the defendant Joseph Corrigan which collided with a car driven by a drunk driver. The plaintiffs contend that Corrigan was negligent in operating the vehicle because Corrigan failed to sound his horn or take evasive action to avoid the collision. Mere speculation that a defendant may have failed to take some unspecified measures to avoid an accident or in some way contributed to the occurrence of the accident, without evidentiary support in the record, is insufficient to defeat a motion for summary judgment (see, Zuckerman v City of New York, 49 NY2d 557, 562; see also, Salazar v Ospina, 253 AD2d 550; Rochlin v Alamo, 209 AD2d 499; Bavaro v Martel, 197 AD2d 813). The plaintiffs failed to offer admissible evidence to support their contentions. Accordingly, the Supreme Court properly granted summary judgment to those defendants. Miller, J. P., Ritter, Plorio and Luciano, JJ., concur.